—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 31, 2000, convicting him of criminal possession of a weapon in the second degree under Indictment No. 1003/99, upon an jury verdict, and imposing sentence, and (2) an amended judgment of the same court, *601also rendered January 31, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his prior conviction, as a youthful offender, of robbery in the first degree under Indictment No. 1128/94.
Ordered that the judgment and the amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Contrary to the defendant’s contention, the prosecution’s failure to turn over a certain “911” tape to the defense did not constitute either a Brady or a Rosario violation (see Brady v Maryland, 373 US 83; People v Rodriguez, 223 AD2d 605; People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Thomas, 255 AD2d 467).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.